EXHIBIT 10.1

 

EMPLOYMENT, CONFIDENTIALITY

AND NON-SOLICITATION AGREEMENT

 

THIS EMPLOYMENT, CONFIDENTIALITY AND NON-SOLICITATION AGREEMENT dated as of July
1, 2014 is by and between Fision Holdings, Inc., a Minnesota corporation
(hereinafter "Company" or "FISION") and Michael P. Brown ("Employee"), whose
social security number is xxx-xx-xxxx.

 

WHEREAS, FISION desires to have the availability of Employee's expertise in
general and financial management and business leadership as an Employee; and

 

WHEREAS, Employee desires to be employed by Employer to provide such services;
and

 

WHEREAS, Employer and Employee have reached this Agreement in good faith and in
arm's length negotiations, separate and apart from any other agreements.

 

NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
covenants set forth below, the parties hereto agree as follows:

 

1. Duration of Employment. Effective July 1, 2014, Employee is hired (ratified)
by FISION in the capacity of President and Chief Executive Officer and shall
remain employed until terminated as provided herein. Employees first day of
employment is August 1, 2010.

 

2. Duties of Employee. In accepting employment by FISION, Employee
shall undertake and assume the responsibilities and duties as follows:

 



a.

Employee to perform in the function of President and CEO of FISION on a
full-time basis;

 b.

President and CEO to report directly to the Board of Directors of FISION;

 c.

President and CEO has the responsibility for providing strategic leadership for
the company by working with the Board and other management to establish
long-range goals, strategies, plans, and policies.

 d.

President and CEO has the responsibility for overseeing the complete operation
of the Company in accordance with the direction established in the strategic
plans.

 e.

President and CEO will enhance and/or develop, implement and enforce policies
and procedures of the organization by way of systems that will improve the
overall operation and effectiveness of the corporation.



 

 1

 

 



f.

President and CEO will create, communicate, and implement the organization's
vision, mission, and overall direction of the corporation.

 g.

President and CEO acts in the capacity of a Corporate Officer of FISION;

 h.

Employee to perform all responsibilities and duties in a professional manner;

 i.

Employee to promptly comply with all policies, rules and regulations that may be
issued from time to time by FISION; and

 j.

Employee agrees to devote his best efforts and all necessary time, energy and
efforts to the position set forth above. FISION recognizes that Employee has now
and may have future commitments to participate as a Board of Director and/or
ad-hoc consultant for other companies and will allow Employee to do so during
the term of Employee's employment with FISION including charitable and
professional associations, as long as these activities do not conflict with
Fision.

 

3. Compensation. Employee's compensation plan is set out in Addendum "A"
attached hereto and by reference made a part hereof.

 

4.Additional Benefits. In addition to the compensation referred to in Section 3
above, Employee shall be entitled, during the term of this Agreement, to
participate in the fringe benefits programs provided by Employer to its
employees, including without limitation, participation in any medical, dental or
other group health plans or accident benefits, disability benefits, life
insurance benefits, pension or profit-sharing plans, as shall be instituted by
Employer, in its sole discretion. Employee shall be entitled to and FISION
agrees to grant Employee twenty (20) days of paid personal time off (PTO) per
year vested in advance. Such PTO shall be used for vacation, sick leave and all
other non-working absences while employed by FISION. If Employee decides to
leave the Company, Employee shall be entitled to and FISION agrees to grant
Employee two months of severance pay for every year of service (employment) to
the Company, commencing August 1, 2010 (original day of employment), or twelve
month's severance, whichever is greater. In the event of a change of control of
the Company, the severance package to the Employee in the event of termination
for any reason will be fifteen months.

 

Any of the additional benefits referenced in this Section 4 and provided by
Employer to its Employees may not be terminated or amended by Employer. In the
event that any benefit referenced above is terminated or amended on a
company-wide basis, such termination or amendment shall in no way affect
Employee's covenants, agreements and obligations pursuant to this Agreement.

 

In addition to the compensation and benefits set forth herein, FISION shall
reimburse Employee for all reasonable and necessary business expenses incurred
by Employee within the guidelines established, from time to time by the Officers
of the Company. All approved business expenses and reimbursements will be paid
to Employee after Employee submits a timely general expense report with
supporting documents of actual expenses incurred.

 

5. Term and Termination of Employment. The employment of Employee is effective
on the date set out in Paragraph 1 and shall remain in effect until terminated
as set forth below.

 

The term of the employment agreement shall be thirty-six months. Upon
termination for any reason, Employee shall concurrently resign as an officer of
the company.

 

Upon termination for any reason, FISION would at its option also be able to
repurchase any FISION stock owned by Employee, as accepted by Employee. At the
time of termination, if there is a pending merger, sale, IPO or liquidation
transaction, then Employee, at his option, may elect to have the fair market
value be determined by the subsequent valuation at any time prior to the closing
of such transaction. Furthermore, any accrued fees, salaries, accrued interest,
expense reimbursements and outstanding loans made by Employee to FISION shall be
paid back in full to Employee within ten days of termination.



 



 2

 

 

A "for cause" termination by FISION shall be defined as (a) materially adverse
and deliberate dishonesty, fraud, injury or attempted injury by Employee, in
each case related to FISION or its business, (b) any criminal activity of a
serious nature in which Employee is formally charged or convicted, (c) any
materially adverse breach of this Agreement where Employee failed to perform the
duties of its job assigned to it by the Board of Directors of FISION as
specified with written notice to Employee and where Employee has not corrected
such materially adverse deficiency in performing its duties for a period of
thirty (30) days after such written notice.

 

If terminated "without cause," FISION agrees to pay Employee monthly severance
compensation in the amount of twelve (12) months of base salary compensation at
the highest level of monthly base salary compensation prior to termination
(including any accruals), unless such termination occurs within one-year of a
change in control of FISION in which case such severance payments shall be
extended to fifteen (15) months. Any such payments shall be made in accordance
with the payment process defined in Addendum A Section 1. BASE SALARY
COMPENSATION.

 

If FISION or any such successor organization shall materially alter the job
duties of Employee as President & CEO or has adversely changed the role,
responsibilities and authority of Employee, then Employee shall consider such
act as Constructive Termination without cause and FISION shall pay the severance
compensation in the amount of fifteen (15) months of base salary compensation at
the highest level of monthly base salary compensation prior to termination
(including any accruals).

 

Those provisions of this Agreement which, by their terms, continue after
termination of the engagement relationship (including, without limitation,
paragraphs 6, 7, 8, 9 and 13) shall survive termination and remain in full force
and effect.

 

6. Confidential Information and Trade Secrets. Employee recognizes that
Employee's position with FISION is one of trust and confidence. During the
course of Employee's employment with FISION, Employee will become acquainted
with confidential information relating to FISION's business including, without
limitation, information relating to FISION's vendor relationships, to FISION's
business allies, to FISION's customers, to FISION's strategic and marketing
plans, to FISION's finances and pricing, to FISION's software applications, and
to FISION's proprietary processes and methods of doing business. Employee
understands and agrees that there is independent economic value in not having
FISION's confidential and proprietary information known to others in the
industry.

 

Therefore, by accepting employment with FISION, Employee agrees to respect all
confidences and not to, directly or indirectly, use any of FISION's confidential
or proprietary information for its own benefit or divulge any of FISION's
confidential or proprietary information to any third party. Employee further
agrees to cooperate in all efforts to see that the confidentiality of the
information with which Employee deals, and to which Employee has access, will be
maintained.

 

7. Inventions and Intellectual Property. Employee agrees that all copyrightable
materials, trademarks, inventions, discoveries, designs, product developments,
computer software, and any other intellectual property which are, or have been
developed or conceived by Employee, either solely or jointly with others (a) in
the course of performance of its duties on behalf of FISION, or (b) utilizing
the equipment, supplies, facility or information of FISION, or (c) relating to,
or capable of being used or adopted for use in connection with the business of
FISION, shall inure to, and be the property of FISION. Any such copyrightable
material, trademark, invention, discovery, design, product development, computer
software, or other similar property must be promptly disclosed to FISION.



 



 3

 

 

Employee agrees to execute such documents and provide such assistance as FISION
may reasonably request in order to enable it (a) to apply for a copyright,
registered design, registered trademark, patent, or other protection for any
copyrightable material, trademark, invention, discovery, design, product
development, computer software, or other similar property described above, or
(b) to be vested with exclusive title, free and clear of any liens or
encumbrances, to any such copyrights, trademarks, trade names, inventions,
discoveries, designs, product developments, patents, and any similar property.
If any such request for assistance occurs after termination of Employee's
employment with FISION, Employee shall be entitled to reimbursement of all
reasonable expenses incurred by it as a consequence of that assistance,
including reimbursement for the value of its time at a reasonable hourly rate.

 

NOTICE: This paragraph does not apply to a past or future invention for which
(1) no equipment, supplies, facilities or trade secret information of FISION was
used and (2) which was developed entirely on Employee's own time, and (3) which
does not relate (i) directly to the business of FISION, or (ii) to FISION's
actual or demonstratively anticipated research or development and (4) which does
not result from any work performed by Employee for FISION.

 

8. Non-Solicitation. In view of the unique value to FISION of the services to be
performed by Employee, the Confidential Information to be acquired, obtained by
or disclosed to Employee, and as a material inducement to FISION to enter into
this Agreement and to pay and provide to Employee the compensation and benefits
referred to in this Agreement, Employee covenants and agrees that, during the
term of Employee's employment with FISION, and for a period of one (1) year
thereafter, Employee will not, on behalf of anyone other than FISION (including
Employee);

 

(a) directly or indirectly solicit, contact, sell to, service, or assist in the
solicitation, contact, sales or services to customers, prospective customers,
vendors, referral sources, or strategic allies of FISION with whom Employee had
any contact during Employee's engagement with FISION if that solicitation,
contact, sales, or service, or assistance with solicitation, contract, or sales
relates to a product or service which is offered by FISION, or

 

(b) directly or indirectly, induce, encourage, solicit, or assist in the
inducement, encouragement, or solicitation of Employees, vendors, customers, or
business allies to terminate their relationships with FISION.

 

9. Breach of Covenants. The terms of paragraphs 6, 7 and 8 shall be enforceable
in both law and equity, including by temporary restraining order or injunction,
notwithstanding the existence of any claim or cause of action between the
parties, whether predicated on this Agreement or otherwise. The parties agree
that in the event of a breach by Employee of any of the terms of paragraphs 6, 7
and 8, FISION would suffer irreparable harm. In the event FISION brings any
proceedings to enforce the provisions of paragraphs 6, 7 and 8 of this
Agreement, the prevailing party shall be entitled to recover costs, including
reasonable attorneys' fees.

 

10. Waiver. The waiver by FISION of due performance of, or compliance with any
provisions of this Agreement shall not operate or be construed as a waiver of
its right to demand due performance or compliance by Employee thereafter.

 

11. Severability. In the event that any term or portion of this Agreement is
determined to be invalid or unenforceable, the parties intend and agree that the
remaining terms shall continue to be valid and enforceable in all respects.
Moreover, the parties intend and agree that the non-solicitation provisions of
paragraph 8 of this Agreement may be judicially modified so as to make them
enforceable should a court believe that they are overbroad in any respect. 

 



 4

 

 

12. Assignment and Modification. The rights and obligations of FISION under this
Agreement shall inure to the benefit of, and be binding upon the successors and
assigns of FISION. The rights and obligations of Employee under this Agreement,
however, shall not be assigned to others.

 

13. Arbitration. This Agreement is deemed to have been made in the State of
Minnesota and shall be interpreted pursuant to Minnesota law. The parties shall
make good faith efforts to work through any disputes over the language or intent
of this Agreement or over the performance of obligations hereunder. However, any
unresolved disputes arising from, or relating to this Agreement or the
relationship between the parties shall be resolved through binding arbitration
conducted under the auspices of the American Arbitration Association at its
Minneapolis, Minnesota office. The parties shall equally split the cost of any
arbitration but the arbitrator is empowered to award to the prevailing party
reimbursement of those costs. The existence of this arbitration clause shall not
prevent FISION from initiating suit to seek injunctive relief in the manner
contemplated in paragraph 9 above. However, any damage claim, including damage
claims arising from the same alleged breach, which resulted in a suit for
injunctive relief, shall be resolved through binding arbitration. Either party
shall be entitled to docket an arbitration award in any court of competent
jurisdiction.

 

14. Governing Law. The parties agree that this Agreement has been executed in
the State of Minnesota and shall be governed in all respects by the laws of said
state.

 

15. Entire Agreement. This document contains the entire agreement of the parties
relating to the subject matter hereof. No waiver, change or modification of any
of the terms hereof shall be binding on either party unless executed in a
writing signed by both parties.

 

16. Opportunity to Review. Employee acknowledges that Employee has had the
opportunity to review this Agreement, and to have Employee's attorney, if
Employee is represented by any such attorney, do the same, before executing the
Agreement. The Agreement accurately recites the product of negotiations between
the parties.

 

17. Good Faith. The parties hereto shall exercise good faith in the undertaking
of all the duties, obligations, rights and responsibilities set forth herein.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, intending
to be bound hereby.

 

 

FISION: FISION Holdings, Inc.

 

    By:/s/ Garry N. Lowenthal

 

 

 

Garry N. Lowenthal

 

 

Its:

EVP & CFO

 

 

 

 

 

 

EMPLOYEE:  

 

 

 

 

 

By:

/s/ Michael P. Brown

 

 

Michael P. Brown



 

 5

 




ADDENDUM A



 

THIS ADDENDUM, is effective July 1, 2014, by and between FISION Holdings, Inc.,
a Minnesota corporation (hereinafter "FISION" or "Company") and Michael P. Brown
(hereinafter "Employee").

 

WHEREAS, this Addendum is fully incorporated into the EMPLOYMENT,
CONFIDENTIALITY AND NON-SOLICITATION AGREEMENT effective July 1, 2014
("Agreement") between FISION and Employee and specifically addresses Employee's
compensation and benefits per Sections 3 and 4 of that Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereby agree to as follows:

 



1.

BASE SALARY COMPENSATION- Effective January 1, 2013, and ratified on July 1,
2014, Employee shall be paid a base salary compensation of FIFTEEN THOUSAND
DOLLARS AND 00/100 ($15,000.00) per month in accordance with the Company's
payroll policy, if any.



 

 

 

·

Employee will earn compensation of FIFTEEN THOUSAND DOLLARS AND 00/100
($15,000.00) per month.

 

 

·

Employee will be paid any unpaid monthly compensation/accruals, expense
reimbursement, and accrued interest upon a successful closing of at least $1
million of an institutional round.

 

 

·

Effective the earlier of: a) the closing of at least $1.5 million of an
institutional round or b) January 1, 2015, Employee shall be paid a base salary
compensation of twenty thousand dollars ($20,000) per month.

 

 

·

Future increases in base salary compensation shall be reviewed at least annually
for potential increase relative to company performance and compensation levels
at comparative companies.

 

2.

PAID-TIME-OFF and OTHER BENEFITS- FISION agrees to grant Employee twenty (20)
days of paid personal time off (PTO) per year, vested in advance with accruals
for unused PTO, from the original start date of August 1, 2010. Such PTO shall
be used for vacation, sick leave and all other non-working absences from FISION.
Employee will be eligible to participate in all other company benefits available
to any other FISION employee or consultant.

3.

FISION BONUS, STOCK AWARDS AND STOCK OPTIONS- The Compensation Committee and/or
the Board of Directors will determine, on a periodic basis, at least annually,
any cash bonus, stock awards and stock options to be awarded to Employee. All
FISION awards/grants of common stock, warrants or options will be based on par
value.

4.

TERMINATION OF ADDENDUM – This Addendum shall terminate upon execution of a new
Addendum A or by termination of the Agreement and any extensions.

 



 6

 



 

IN WITNESS WHEREOF, the parties have made and entered into this Addendum
effective as of the date first written above.

 



EMPLOYEE:

 

 

FISION HOLDINGS, INC.  

 

 

 

 

 

 

 

By:

/s/ Michael P. Brown

 

By:

/s/ Garry N. Lowenthal

 

 

Michael P. Brown

 

 

Garry N. Lowenthal

 

 

 

 

Title:

EVP & CFO

 

 

 

 

 

 

 

Date:

7/1/2014

 

Date:

7/1/2014

 



 

 

7

--------------------------------------------------------------------------------